IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISON ONE

 STATE OF WASHINGTON,                          No. 81762-1-I

                            Respondent,        DIVISION ONE

               v.
                                               UNPUBLISHED OPINION
 MARIAH JOLEENE BOUDRIEAU,

                         Appellant.


       COBURN, J. — Mariah Boudrieau and two other people were involved in a

planned robbery that ended with the victim shot and paralyzed. She appeals her

convictions of robbery in the first degree and assault in the first degree

contending that the State failed to prove that she, personally, satisfied each of

the elements of the crimes. The jury instructions allowed the State to prove and

the jury to convict Boudrieau as an accomplice. We also reject her contention

that the information charging robbery in the first degree was deficient. While we

affirm her convictions, we remand for resentencing to correct her offender score

under State v. Blake1, to correct the judgment and sentence by noting that the

same criminal conduct supported both convictions, and to strike her community

custody supervision fees.



       1In State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021), our Supreme
Court held Washington’s simple drug possession statute (RCW 69.50.4013) is
unconstitutional.


Citations and pin cites are based on the Westlaw online version of the cited material
No. 81762-1-I


                                       FACTS

       Mariah Boudrieau asked her friend, Dennis Peltier, for help with a “lick,”

which Peltier understood to mean that she wanted his help in “some sort of plan

to get drugs.” Peltier eventually agreed to go along with her plan. Boudrieau

texted Peltier, “What’s your address? Strap’s on the way, so we can do this lick.”

Peltier testified at trial that he understood “Strap” as a nickname for a person,

and that the term “strapped” usually means someone has a gun.

       Peltier understood the plan was for Boudrieau to lure Darrick Caudill to

Peltier’s house under the pretense of selling heroin to Peltier. Peltier did not

actually have any money to buy heroin at that time, and Peltier knew Boudrieau

also did not have money to pay for the heroin. Peltier testified that he did not

know “Strap” would have a gun, but he did know he would be the “muscle,” and

that he and Boudrieau were somehow “just going to take it” from Caudill.

Boudrieau referred to Caudill as a “Jake,” meaning he was an easy target. When

Boudrieau got to Peltier’s house, she called Caudill and said Peltier wanted an

ounce of heroin. Caudill expected a $1,200 payment.

       When Caudill entered the house, he pulled out the heroin and put it on a

scale. Peltier asked if he could sample it. When Peltier went to sample a piece

of the heroin, Caudill asked if he could see the money first. Peltier proceeded

into the kitchen and started going through the cupboards, pretending to look for

the money. Boudrieau remained seated on the couch.

       Caudill noticed someone entering the house gun-first through the door.

Caudill initially froze, but he then threw his body into the back of the door


                                          2
No. 81762-1-I


smashing the gunman’s arm in between the door and the door jamb. Boudrieau

then got up off the couch and came at Caudill “with her hands out like claws,”

grabbing him. Boudrieau did not seem surprised to see a third person there. As

Boudrieau and Caudill grappled for about 10 to 15 seconds, the gunman shot

Caudill in the back. The gunman’s head was covered by a bandana and t-shirt

wrapped around it.

       After Caudill was shot and lying on the ground, Boudrieau started going

through his pockets, taking his money and phone. Caudill asked Boudrieau to

call an ambulance because he thought he was dying, but Caudill testified that

Boudrieau responded, “I don’t give a fuck,” and continued to rob him. Peltier

heard Boudrieau ask Caudill where the rest of the drugs were. Boudrieau gave

Peltier a piece of the heroin on her way out the door. When the gunman

declared he was leaving, Boudrieau responded that she was going with him.

Caudill then testified that either the gunman or Boudrieau picked up the heroin

and left. Caudill could not move his legs or stand up because he was paralyzed

from the chest down.

       The State charged Boudrieau with assault in the first degree and robbery

in the first degree under the theory of accomplice liability. A jury convicted her on

both counts. Additional facts are provided where relevant below.
                                   DISCUSSION
                            Sufficiency of the Evidence

       Boudrieau first contends that the evidence was insufficient to support the

convictions because the State was required to prove that she personally satisfied



                                         3
No. 81762-1-I


all the elements of the crimes based on the to-convict jury instructions. We

disagree.

         “A sufficiency challenge admits the truth of the State’s evidence and

accepts the reasonable inferences to be made from it.” State v. O’Neal, 159

Wn.2d 500, 505, 150 P.3d 1121 (2007). We will reverse a conviction “only where

no rational trier of fact could find that all elements of the crime were proved

beyond a reasonable doubt.” State v. Smith, 155 Wn.2d 496, 501, 120 P.3d 559

(2005). Further, “[a] reviewing court will reverse a conviction for insufficient

evidence only if no rational trier of fact could find that the State met its burden.”

State v. Teal, 152 Wn.2d 333, 337, 96 P.3d 974 (2004).

         Central to Boudrieau’s argument are the to-convict instructions for both

counts. The court instructed the jury that to convict Boudrieau of assault in the

first degree, each of the following elements must be proved beyond a reasonable

doubt:
         (1) That on or about the [sic] February 6th, 2019, the Defendant, or
         Co-Defendant, assaulted Darrick Caudill;
         (2) That the assault was committed with a firearm;
         (3) That the Defendant acted with intent to inflict great bodily harm;
         and
         (4) That this act occurred in the State of Washington.

(Emphasis added.) Although other people were involved in the crimes,

Boudrieau was tried alone. There was no co-defendant at trial.

         Further, the court instructed the jury that to convict Boudrieau of robbery in

the first degree, each of the following elements must be proved beyond a

reasonable doubt:


                                           4
No. 81762-1-I


       (1) That on or about the [sic] February 6th, 2019, the defendant,
       unlawfully took personal property from the person or in the presence
       of another;
       (2) That the defendant intended to commit theft of the property;
       (3) That the taking was against the person’s will by the defendant’s
       use or threatened use of immediate force, violence, or fear of injury
       to that person;
       (4) That the force or fear was used by the defendant to obtain or
       retain possession of the property or to prevent or overcome
       resistance to the taking;
       (5) That in the commission of these acts or in the immediate flight
       therefrom the defendant inflicted bodily injury; and
       (6) That any of these acts occurred in the State of Washington.

(Emphasis added.)

       Boudrieau argues that including “Co-Defendant” in only one element of the

to-convict instruction for assault left the State with the burden to prove that

Boudrieau, through her own conduct, personally acted with intent to inflict great

bodily harm under the assault charge, and that Boudrieau personally inflicted

bodily injury under the robbery charge. Thus, because the State did not prove

Boudrieau personally intended to inflict great bodily harm or caused bodily injury,

her convictions must be reversed. We disagree.

       To support her argument, Boudrieau relies on the “law of the case”

doctrine but ignores Teal. 152 Wn.2d at 339. Washington’s “law of the case”

doctrine requires the State to prove every element in the to-convict instruction

beyond a reasonable doubt. State v. Johnson, 188 Wn.2d 742, 762, 399 P.3d

507 (2017). Our Supreme Court in Teal discussed to-convict instructions in the

context of accomplice liability.




                                          5
No. 81762-1-I


       In Teal, the defendant argued that the State did not prove the elements of

robbery because the to-convict instruction referred only to “acts of the ‘defendant’

and not to the acts of the ‘defendant or an accomplice,’” and the State did not

provide evidence that the defendant was the principal in the robbery. 152 Wn.2d

at 336. Our Supreme Court distinguished “law of the case” circumstances where

the to-convict instruction actually added an element to the charge. Id. at 337-38

(discussing the added venue element in State v. Hickman, 135 Wn.2d 97, 954

P.2d 900 (1998)). It explained that accomplice liability is not an element of the

crime charged. Id. at 338. It further stated that the rule requiring that all

elements of a crime be listed in a single instruction is not violated when

accomplice liability is described in a separate instruction. Id. at 339. That court

held that a to-convict instruction omitting the phrase “defendant or an

accomplice” was sufficient when read in conjunction with an accomplice liability

instruction. Id.

       Jury instructions are sufficient when, read as a whole, they permit the

parties to argue their theories of the case, do not mislead the jury, and properly

inform the jury of the applicable law. State v. Barnes, 153 Wn.2d 378, 382, 103

P.3d 1219 (2005); Teal, 152 Wn.2d at 339.

       In the instant case, the trial court also instructed the jury on accomplice

liability for both charges. Instruction 11 stated:
              A person is guilty of a crime if it is committed by the conduct
       of another person for which he or she is legally accountable. A
       person is legally accountable for the conduct of another person
       when she is an accomplice of such other person in the commission
       of the crime.



                                          6
No. 81762-1-I


              A person is an accomplice in the commission of assault, if,
       with knowledge that it will promote or facilitate the commission of
       the crime, she either:
              (1) solicits, commands, encourages, or requests another
              person to commit the crime; or
              (2) aids or agrees to aid another person in planning or
              committing the crime.
              The word “aid” means all assistance whether given by
       words, acts, encouragement, support, or presence. A person who
       is present at the scene and ready to assist by his or her presence is
       aiding in the commission of the crime. However, more than mere
       presence and knowledge of the criminal activity of another must be
       shown to establish that a person present is an accomplice.
               A person who is an accomplice in the commission of a crime
       is guilty of that crime whether present at the scene or not.

Instruction 21 similarly instructed on accomplice liability, but for the crime of

robbery.

       The to-convict instruction for assault in the first degree may have

mistakenly referred to a “Co-Defendant” when it was obvious to everyone the trial

involved a single defendant. However, read as a whole, the instructions still

permitted the jury to consider whether the defendant was guilty as a principal or

an accomplice as the jury did in Teal. Moreover, the instructions accurately

stated the law, did not mislead the jury, and permitted each party to argue its

theory of the case. Additionally, the jurors were instructed to consider all of the

instructions: “The order of these instructions has no significance as to their

relative importance. They are all important.”

       Boudrieau does not otherwise maintain that the evidence was insufficient

beyond her arguments that she did not personally act with intent to inflict great

bodily harm, and that she did not personally inflict bodily injury. A rational trier of




                                           7
No. 81762-1-I


fact could find that the State met its burden proving Boudrieau guilty of assault in

the first degree and robbery in the first degree as an accomplice.

                                   Split Elements

         Boudrieau next contends that the State failed to prove she was guilty of

robbery in the first degree as an accomplice because it did not prove another

person’s conduct satisfied all elements of the offense, which is required under

RCW 9A.08.020. We disagree.

         Our Supreme Court and this court have held that juries can split elements

between multiple participants, or accomplices, in criminal cases. State v.

Dreewes, 192 Wn.2d 812, 824, 432 P.3d 795 (2019) (holding that, in an assault

in the second degree case, all the State needed to prove for accomplice liability

to attach is that a co-participant assaulted the victim with a deadly weapon and

that Dreewes solicited and aided in the assault); State v. Walker, 182 Wn.2d 463,

484, 341 P.3d 976 (2015) (holding that Walker’s conviction for premeditated

murder could be based on a finding that he or an accomplice acted with

premeditated intent to cause the victim’s death); State v. Hoffman, 116 Wn.2d

51, 105, 804 P.2d 577 (1991) (concluding the jury did not need to decide who

actually shot and killed a police officer so long as both participated in the crime);

State v. Haack, 88 Wn. App. 423, 427, 958 P.2d 1001 (1997) (recognizing that a

jury may convict a defendant of the crime of assault in the first degree based on

splitting the elements between the defendant and another under accomplice

liability).




                                          8
No. 81762-1-I


       Boudrieau invites us to disregard this line of cases because their holdings

trace back to State v. Carothers, 84 Wn.2d 256, 525 P.2d 731 (1974), which was

decided under the former accomplice liability statute, former RCW 9.01.030

(1974).2 See Dreewes, 192 Wn.2d at 824 (quoting Walker, 182 Wn.2d at 483

(citing Haack, 88 Wn. App. at 429); Hoffman, 116 Wn.2d at 104 (citing Carothers,

84 Wn.2d at 264)). Boudrieau contends former RCW 9.01.030 (1974) reached

“[e]very person concerned in the commission of a felony,” whereas the current

accomplice liability statute, RCW 9A.08.020(1), provides liability “only for ‘the

conduct of another person.’” Boudrieau contends the plain text and legislative

history of RCW 9A.08.0203 make clear that a person may be liable as an

accomplice only if another person committed the offense.



       2  Former RCW 9.01.030 (1974) provided:
        Every person concerned in the commission of a felony, gross
        misdemeanor, or misdemeanor, whether he directly commits the
        act constituting the offense, or aids or abets in its commission, and
        whether present or absent; and every person who directly or
        indirectly counsels, encourages, hires, commands, induces or
        otherwise procures another to commit a felony, gross
        misdemeanor, or misdemeanor, is a principal, and shall be
        proceeded against and punished as such. The fact that the person
        aided, abetted, counseled, encouraged, hired, commanded,
        induced or procured, could not or did not entertain criminal intent,
        shall not be a defense to any person aiding, abetting, counseling,
        encouraging, hiring, commanding, inducing, or procuring him.
        3 The current statute provides in relevant part, that “[a] person is guilty of a

crime if it is committed by the conduct of another person for which he or she is
legally accountable,” and that “[a] person is legally accountable for the conduct of
another person when . . . [h]e or she is an accomplice of such other person in the
commission of a crime.” RCW 9A.08.020(1),(2)(c). The statute then explains
that
        “[a] person is an accomplice of another person in the commission of
        a crime if:


                                           9
No. 81762-1-I


       We reject Boudrieau’s invitation to conduct a statutory construction

analysis. Hoffman, Walker, and Dreewes have already applied the current

accomplice liability statute, RCW 9A.08.020. Decisions of the Supreme Court

are binding on lower courts. State v. Brown, 13 Wn. App. 2d 288, 291, 466 P.3d

244 (2020). The fact that our Supreme Court continues to apply the same

principles from older cases indicates that those principles are still applicable

under the current statute.

       “‘Accomplice liability represents a legislative decision that one who

participates in a crime is guilty as a principal, regardless of the degree of the

participation.’” Dreewes, 192 Wn.2d at 824 (quoting Hoffman, 116 Wn.2d at

104). We presume the legislature is “‘familiar with judicial interpretations of

statutes and, absent an indication it intended to overrule a particular

interpretation, amendments are presumed to be consistent with previous judicial

decisions.’” State v. Ervin, 169 Wn.2d 815, 825, 239 P.3d 354 (2010) (quoting

State v. Bobic, 140 Wn.2d 250, 264, 996 P.2d 610 (2000)).

       In the instant case, Boudrieau contends she cannot be liable as an

accomplice to robbery because the State failed to prove the gunman took

property from or in the presence of Caudill. Under RCW 9A.08.020 and the



     (a) With knowledge that it will promote or facilitate the commission
     of the crime, he or she:
     (i) Solicits, commands, encourages, or requests such other person
     to commit it; or
     (ii) Aids or agrees to aid such other person in planning or
     committing it.”
RCW 9A.08.020(3).


                                         10
No. 81762-1-I


authority set out in Hoffman, Walker, and Dreewes, the State needed only to

prove a co-participant shot Caudill and that Boudrieau solicited and aided in the

robbery. “[T]he accomplice liability statute predicates criminal liability on general

knowledge of the crime and not on specific knowledge of the elements of the

participant’s crime.” Dreewes, 192 Wn.2d at 824 (alteration in original) (quoting

Hoffman, 116 Wn.2d at 104). The jury could have found that Boudrieau planned

to rob Caudill with the help of the gunman. When Caudill tried to stop the

gunman from entering, Boudrieau jumped to the gunman’s aid by attacking

Caudill. This allowed the gunman to shoot Caudill, rendering him helpless and

allowing Boudrieau to take Caudill’s money, phone and heroin. The State was

not required to prove the gunman took the heroin in order for the jury to convict

Boudrieau of robbery in the first degree.

                                     Information

       Boudrieau next contends, for the first time on appeal, that the information

failed to contain all the essential elements for the crime of robbery in the first

degree. We disagree.

       Boudrieau has a constitutional right to be informed of each criminal charge

alleged so that she is able to adequately prepare and mount a defense for trial.

U.S. CONST. amend. VI; W ASH. CONST. art. I, § 22 (amend. 10). The State must

provide an information that sets forth every material element of each charge

made, along with essential supporting facts. State v. McCarty, 140 Wn.2d 420,

425, 998 P.2d 296 (2000). An essential element is “one whose specification is

necessary to establish the very illegality of the behavior” charged. State v.


                                          11
No. 81762-1-I


Johnson, 119 Wn.2d 143, 147, 829 P.2d 1078 (1992). The information does not

need to include definitions of elements. State v. Johnson, 180 Wn.2d 295, 302,

325 P.3d 135 (2014).

       When a defendant challenges the sufficiency of the charging document

prior to a verdict, the charging language must be strictly construed. State v.

Taylor, 140 Wn.2d 237, 237, 996 P.2d 571 (2000). However, if the defendant

challenges the sufficiency of the charging document following a verdict, then the

charging language must be construed liberally in favor of validity. Id.

       Because a challenge to the sufficiency of a charging document involves a

question of constitutional due process, Boudrieau can raise it for the first time on

appeal. State v. Kjorsvik, 117 Wn.2d 93, 102, 812 P.2d 86 (1991). When an

appellant raises such a challenge, the proper standard of review is the two-

pronged test. First, the court asks whether the necessary elements appear in

any form, or by fair construction can they be found, in the information. Second, if

so, the court asks if the defendant can show he or she was actually prejudiced by

the inartful language that caused the lack of notice. McCarty, 140 Wn.2d at 425.

       The first prong of this test is satisfied when a charging document sets forth

all of the essential elements of the crime charged. Id. If the required elements

are set forth, even if only in vague terms, then the charging document also

satisfies the second prong of the test if the terms used did not result in any actual

prejudice to the defendant. Id.

       In the instant case, the State charged Boudrieau with robbery in the first

degree and alleged in the information that she “did unlawfully take personal


                                         12
No. 81762-1-I


property of another, to wit: drugs and/or US Currency, from the person or in the

presence of” Caudill “against such person’s will, by use or threatened use of

immediate force, violence, and fear of injury” to Caudill.

       The statutory definition of robbery is as follows:
       A person commits robbery when he or she unlawfully takes
       personal property from the person of another or in his or her
       presence against his or her will by the use or threatened use of
       immediate force, violence, or fear of injury to that person or his or
       her property or the person or property of anyone. Such force or
       fear must be used to obtain or retain possession of the property, or
       to prevent or overcome resistance to the taking; in either of which
       cases the degree of force is immaterial. Such taking constitutes
       robbery whenever it appears that, although the taking was fully
       completed without the knowledge of the person from whom taken,
       such knowledge was prevented by the use of force or fear.

RCW 9A.56.190 (emphasis added). Boudrieau contends the second sentence of

the statute defining robbery is an essential element that was missing in the

information.

       We have twice considered and rejected this premise. See State v. Derri,

17 Wn. App. 2d 376, 391, 486 P.3d 901, review granted in part, 198 Wn.2d 1017,

497 P.3d 389 (2021);4 State v. Phillips, 9 Wn. App. 2d 368, 377, 444 P.3d 51,

review denied, 194 Wn.2d 1007 (2019). We have held that the first sentence of

RCW 9A.56.190 contains the statutory elements of robbery whereas the second

sentence merely defines certain terms contained in that first sentence:
       The first sentence, which sets forth the statutory elements of
       robbery, includes the element of “the use or threatened use of
       immediate force, violence, or fear of injury.” The second sentence
       defines “force” and “fear” as used in sentence one. “Such force or

       4
       We note that our Supreme Court has granted petition for review on
“whether the charging document was deficient.” State v. Derri, 198 Wn.2d 1017,
497 P.3d 389 (2021).


                                         13
No. 81762-1-I


       fear must be used to obtain or retain possession of the property, or
       to prevent or overcome resistance to the taking; in either of which
       cases the degree of force is immaterial.” (Emphasis added.) It also
       defines to “obtain” or “retain” as a form of “take,” as used in
       sentence one.

Phillips, 9 Wn. App. 2d at 377 (quoting RCW 9A.56.190).

       In support of her claim, Boudrieau relies on State v. Pry, 194 Wn.2d 745,

751, 452 P.3d 536 (2019) and State v. Johnson, 155 Wn.2d 609, 610–11, 121

P.3d 91 (2005). This is not a new argument we have not previously considered.

       Our Supreme Court in Pry examined whether RCW 9A.76.050, entitled

“Rendering criminal assistance—Definition of term,” either provided the essential

elements of the offense or merely defined those elements. 194 Wn.2d at 755-56.

The court concluded that the contents of that statutory provision were not merely

definitional but rather set forth the essential elements of the offense of rendering

criminal assistance. Id. at 763. Likewise, in Phillips, we held that the first

sentence of RCW 9A.56.190, which is entitled “Robbery—Definition,” contained

the statutory elements of robbery. 9 Wn. App. 2d at 377. “[T]he Pry decision

expressly acknowledged the principle that ‘[a] charging document is not required

to define essential elements.’” Derri, 17 Wn. App. 2d at 389 (second alteration in

original) (quoting Pry, 194 Wn.2d at 752).
       The issue in Johnson was ‘whether a robbery conviction can be
       based upon force used to escape after peaceably-taken property
       has been abandoned.’ The court held that a robbery conviction
       could not be so based because Washington law incorporates the
       ‘transactional’ view of the crime of robbery, meaning ‘the force must
       be used to obtain or retain property, or to prevent or overcome
       resistance to the taking.’




                                         14
No. 81762-1-I


Derri, 17 Wn. App. 2d at 390 (citation omitted) (quoting Johnson, 155 Wn.2d at

609-10). “In Phillips, we explained that the Johnson ‘decision makes clear the

relationship between the first and second sentences of RCW 9A.56.190.’

Whereas the first sentence provides the essential elements of robbery, the

second sentence defines certain terms contained within the first sentence to

explain Washington’s ‘transactional’ view of robbery.” Derri, 17 Wn. App. 2d at

390 (citation omitted) (quoting Phillips, 9 Wn. App. 2d at 377).5

       We continue to adhere to our decisions in Derri and Phillips, and hold that

the information contained all the essential elements for the crime of robbery in

the first degree.6

                            Legal Financial Obligations

       Boudrieau further contends that the trial court only intended to impose

mandatory legal financial obligations (LFOs) despite the boilerplate language in



       5 We previously have acknowledged that Division Three takes a contrary
position in State v. Todd, 200 Wn. App. 879, 403 P.3d 867 (2017) (holding that
the statutory elements of robbery include the second sentence of RCW
9A.56.190). In Derri, we explained why we disagree with Todd. Derri, 17 Wn.
App. 2d at 390. The Todd court cited State v. Allen, 159 Wn.2d 1, 147 P.3d 581
(2006), which did not announce a new statutory element of robbery but was
describing the State’s burden of proof in determining whether sufficient evidence
supported the conviction. Derri, 17 Wn. App. 2d at 390.
       6 At oral argument, the State additionally argued that even if the second

sentence in RCW 9A.56.190 were to be considered an essential element, the
information is still not deficient “using the liberal construction test.” Wash. Court
of Appeals oral argument, State v. Boudrieau, No. 81762-1-I (Mar. 4, 2022), at 11
min., 17 sec., video recording by TVW, Washington State’s Public Affairs
Network, https://tvw.org/watch/?eventID=2022031063. As the State’s brief did
not address this argument beyond stating the information shall be liberally
construed when defendant raises the issue for the first time on appeal, we
decline to address it. See RAP 10.3.


                                         15
No. 81762-1-I


the judgment and sentence that ordered community custody supervision fees.

We agree.

       Supervision fees as a condition of community custody are a discretionary

legal financial obligation because they “are waivable by the trial court.” State v.

Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199 (2020). Where the trial court

indicated it intended to impose only mandatory LFOs and the record suggests

the supervision fees were inadvertently imposed, it is proper to order the fee be

stricken from the judgment and sentence. Id. See State v. Bowman, 198 Wn.2d

609, 629, 498 P.3d 478 (2021) (holding that the trial court committed procedural

error by imposing a discretionary fee where it had otherwise agreed to waive

such fees).

       At sentencing, Boudrieau’s counsel asked the court “to make a finding of

indigency and only impose the mandatory court fees and fines in this case. . .”

However, the State asked the court to impose the $500 victim penalty

assessment in addition to the $200 filing fee, which may be waived. The court

agreed with the defense, stating, “I will find that [Boudrieau] is indigent for the

purposes of legal–financial obligations, impose only the $500 victim penalty

assessment7 and reserve restitution for 180 days.” (Emphasis added.) The

record supports that the trial court found Boudrieau indigent and ordered only

mandatory LFOs. No one mentioned supervision fees. Just like the judgment

and sentence form in Dillon, the judgment and sentence form here included a


       7
      The $500 victim penalty assessment is a mandatory fee under
RCW 7.68.035(1)(a).


                                          16
No. 81762-1-I


lengthy boilerplate paragraph that presumes the court will order the defendant to

“[p]ay supervision fees.”8 We order the community custody supervision fees be

stricken from the judgment and sentence.

                                   Offender Score

       The parties agree that Boudrieau’s offender score was based on two prior

convictions of possession of a controlled substance that should not be included

following State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). A prior conviction

that is constitutionally invalid on its face may not be included in the offender

score. State v. Ammons, 105 Wn.2d 175, 187-188, 713 P.2d 719 (1986). We

accept the State’s concession supporting remand for resentencing to correct the

offender score.

                              Same Criminal Conduct

       Lastly, Boudrieau contends that the court should remand to correct the

judgment to reflect the trial court’s holding that robbery in the first degree and

assault in the first degree are the same criminal conduct for sentencing

purposes. At sentencing, the trial court held that robbery in the first degree and

assault in the first degree were the same criminal conduct for sentencing

purposes—however, the judgment and sentence fails to reflect the court’s

holding. Again, we accept the State’s concession that the judgment and


       8 The form used was an old form that has since been updated by the
Administrative Office of the Courts. The current form now provides a practical
way for judges to exercise their discretion regarding supervision fees. Form
WPF CR 84.0400P, Felony Judgment and Sentence — Prison (FJS/RJS) (rev.
July 2021), https://www.courts.wa.gov/forms/documents/CR84.0400_FJS_
Prison_nonsexoffense_2021 %2007.pdf.


                                         17
No. 81762-1-I


sentence should correctly reflect the court’s ruling. We remand for the trial court

to accordingly correct the judgment and sentence.

                                  CONCLUSION

       We affirm Boudrieau’s convictions but remand for resentencing to correct

her offender score under Blake, to correct the judgment and sentence by noting

that the same criminal conduct supported both convictions, and to strike her

community custody supervision fees.




 WE CONCUR:




                                        18